Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/131802 A1 (referenced below using its machine translation, “WO ‘802”) in view of U.S. 2017/0015180 A1 (“Sakamoto”).
WO 2019/131802 A1 is applied as prior art under 35 U.S.C. 102(a)(2), with a reference date of 28 December 2017.
Considering claim 1, it is noted that the various limitations re: thicknesses and ratios thereof naturally flow from the thicknesses of the respective exterior and interior 
With this in mind, WO ‘802 discloses a glass laminate formed of an outer glass plate, an intermediate film, and an inner glass plate, wherein the outer glass plate is disclosed to be wedged (and have varying thickness), while the inner glass plate and the intermediate film are disclosed to have constant thicknesses (WO ‘802 ¶ 0022, 0024-0028, 0048 and Fig. 3).  WO ‘802 discloses that the thickness of the upper side of the wedged outer glass is greater than that of the lower side of the wedged outer glass (id. ¶ 0027).  Thus, it may be concluded that thickness variation of the glass laminate arises solely from thickness variation of the wedged outer glass plate per se.  Furthermore, WO ‘802 discloses that the lowest thickness of the outer glass plate is 2.5 mm (id. ¶ 0022 and 0027), whereas the inner glass plate has a constant thickness, wherein said constant thickness may be 0.3 to 1.3 mm (id. ¶ 0022, 0028, and 0037).
Furthermore, it is noted that WO ‘802 discloses that in order to use the glass laminate as a head-up display (HUD), the wedge angle of the glass laminate is set to 0.2 to 0.7 mrad (id. ¶ 0066-0067 and Fig. 14).  Given that the wedge angle of the glass laminate is solely attributable to the wedge angle of the outer glass plate, it may be concluded that the wedge angle of the outer glass plate is 0.2 to 0.7 mrad, which is noted to be substantially similar to the wedge angle of 0.1 to 0.6 mrad of the instant application.  As the wedge angle of the prior art is substantially similar to that of the instant application, the prior art is considered to have disclosed thickness ratios recited in clauses 6 and 7 of claim 1.
To demonstrate that the claimed ratio of α (at 700 mm from lower edge) to β (at 300 mm from lower edge) would necessarily flow from the disclosure of WO ‘802, Examiner has summarized the disclosure of WO ‘802 below and made the following series of tables, following the convention adopted by Applicant (see the figure on pg. 7 of response filed 23 November 2020, henceforth “Response”).  In the tables below, the minimal and maximal values are used for each of the following three parameters, thereby resulting in eight different tables:  outer glass minimum thickness, outer glass wedge angle, and inner glass thickness (which is constant for a particular example).

    PNG
    media_image1.png
    374
    870
    media_image1.png
    Greyscale



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.50
0.2
2.70
2.56
2.64
Inside glass
0.80
0
0.80
0.80
0.80
Ratio



3.200
3.300
Ratio of ratio at 700 mm to ratio at 300 mm

1.031



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.50
0.2
2.70
2.56
2.64
Inside glass
1.30
0
1.30
1.30
1.30
Ratio



1.969
2.031
Ratio of ratio at 700 mm to ratio at 300 mm

1.031



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.50
0.7
3.20
2.71
2.99
Inside glass
0.80
0
0.80
0.80
0.80
Ratio



3.388
3.738
Ratio of ratio at 700 mm to ratio at 300 mm

1.103



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.50
0.7
3.20
2.71
2.99
Inside glass
1.30
0
1.30
1.30
1.30
Ratio



2.085
2.300
Ratio of ratio at 700 mm to ratio at 300 mm

1.103



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
5.00
0.2
5.20
5.06
5.14
Inside glass
0.80
0
0.80
0.80
0.80
Ratio



6.325
6.425
Ratio of ratio at 700 mm to ratio at 300 mm
1.016



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
5.00
0.2
5.20
5.06
5.14
Inside glass
1.30
0
1.30
1.30
1.30
Ratio



3.892
3.954
Ratio of ratio at 700 mm to ratio at 300 mm
1.016



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
5.00
0.7
5.70
5.21
5.49
Inside glass
0.80
0
0.80
0.80
0.80
Ratio



6.513
6.863
Ratio of ratio at 700 mm to ratio at 300 mm
1.054



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
5.00
0.7
5.70
5.21
5.49
Inside glass
1.30
0
1.30
1.30
1.30
Ratio



4.008
4.223
Ratio of ratio at 700 mm to ratio at 300 mm
1.054


It can thus be seen from the tables above that the various values of α/β (derived from extreme ranges) vary from 1.016 (outer glass at 5.0 mm, wedge angle 0.2 mrad) to 1.103 (inner glass at 2.5mm, wedge angle 0.7 mrad), wherein variation in (the constant) thickness of the inner glass led to no meaningful change.  Thus, the above shows that the glass laminate of WO ‘802 does indeed have the ratio of α/β as required by claim 1 (viz. the ratio in WO ‘802 is above 1.01)
WO ‘802 differs from the claimed invention, as it does not teach an information acquisition area on the laminate, wherein the information acquisition area is surrounded by a shielding layer.  However, the inclusion of an information acquisition area and the at least partial surrounding of such an area by a shielding layer is known in the art.  Sakamoto teaches just such a configuration (Sakamoto ¶ 0104, 0105, and Figs. 9 and 10), where optically clear areas for measuring (viz. acquisition of information) are located toward the top of a laminated glazing.  Specifically, Sakamoto teaches that this areas take the form of openings within black ceramic mask layers (id. ¶ 0105).  WO ‘802 is analogous, as it is directed to vehicular glass laminates (in particular as HUD displays).  Sakamoto is analogous, as it is directed to vehicular glass laminates (in particular incorporating areas used for optical sensing).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included the mask layers and openings as taught in Sakamoto to the glass laminate of WO ‘802, as doing so allows one to incorporate a measuring device (Sakamoto ¶ 0104-0105 and 0160).  WO ‘802 and Sakamoto renders obvious claim 1.
Considering claim 2, given that the wedge angle of the prior art substantially overlaps the wedge angle of the instant application, and given that the values recited in claims 2-4 are all attributable solely to the wedge angle, these claims are also considered to be rendered obvious.  Specifically, varying specific parameters of the prior art (specifically, outer glass thickness and wedge angle) would lead to α/                                
                                    β
                                
                             reading on the various claimed ratios.  Specifically, six of the tables above have ratios greater than 1.03.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 3, all of the possible combinations discussed above have α exceeding 1.1.
Considering claim 4, in less preferred embodiments in WO ‘802, the inner glass may have thickness of 1.8 to 2.3 mm (WO ‘802 ¶ 0027).  As shown above, an outer glass of 2.5 mm and having wedge angle of 0.2 mrad has a thickness of 2.56 mm at 300 mm above its lower edge (viz. at position where beta is measured).  2.56 ÷ (1.8 – 2.3) yields 1.11 - 1.42, which overlaps the range of less than 1.25.
Considering claim 5, WO ‘802 discloses that the difference between the top and bottom of the wedged glass plate is 0.1 to 1.7 mm, which overlaps the claimed range.
Considering claim 6, the black ceramic mask of Sakamoto is located on the exterior glass.
Considering claim 7 and 8, both configurations are known in the art (Sakamoto Figs 17 and 21, for claims 7 and 8, respectively).
Considering claim 9, Sakamoto teaches that the area of an opening may be about 52 mm by 27 mm, or about 1,500 mm2 (Sakamoto ¶ 0105).  Furthermore, provision of larger openings (58 mm by 58 mm) is also taught (id. ¶ 0105).

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-9 (pg. 2 ¶ 4+ of Response) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-9 has been withdrawn.  It is hereby noted that in clarifying the (a smaller thickness is taken as a denominator)” (emphasis added), Applicant is considered to have acted as its own lexicographer, and the ratios alpha and beta are thus determined according to the special rule as set forth by Applicant.
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1-9 over WO ‘802 and Sakamoto (pg. 5 ¶ 4+ of Response) have been fully considered, but they are not persuasive.
Specifically, the so called “exemplary embodiments” from the reference WO ‘802 (Response pg. 5 ¶ 4+) actually refer to non-preferred embodiments.  Specifically, even Applicant has acquiesced on the record that the outer glass plate has lower edge thickness of 2.5 to 5.0 mm and upper edge thickness of 2.6 to 6.7 mm (Response pg. 5 ¶ 4, referencing to disclosures in ¶ 0022 and 0027 of WO ‘802).  Yet when Applicant attempts to calculate the claimed ratios, Applicant instead uses an outer glass with lower edge thickness of 1.9 mm and upper edge thickness of 2.1mm (Response pg. 6 ¶ 3+).  Furthermore, whereas WO ‘802 states that the inner glass should preferably have a uniform thickness, wherein said uniform thickness can be 0.8 to 1.3 mm (WO ‘802 ¶ 0028), Applicant has instead selected a less preferred thickness of 2.0 mm.  
However, as evidenced by applying Applicant’s methodology in calculating the ratios alpha and beta to the preferred embodiment of WO ‘802 (see ¶ 8-9 above), it is clear that the glass laminate of WO ‘802 possesses a ratio of α/β of at least 1.016, when using the preferred parameters from WO ‘802.


Concluding Remarks 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Z. Jim Yang/Primary Examiner, Art Unit 1781